Campbell, J.
The circuit court for the county of Wayne reversed on oertiorcvri the judgment of a justice of the peace in favor of Hollenburg against the defendants. The errors assigned in the affidavit for eertiora/ri, so far as they indicate anything which could be reviewed at all, refer to rulings during a jury trial before the justice. The objection that the evidence did not warrant the judgment is not one which we can consider, as there was proof bearing on the issues.
The jury disagreed, and this put an end to that trial. After the disagreement the parties submitted the case for decision by the justice on the testimony put in before the jury, which was chiefly oral.
Having done this they are precluded from complaining of his previous trial rulings. The circuit court should not have reversed it.
The judgment of the circuit court must be reversed and that of the justice affirmed with costs of all the courts.
The other Justices concurred.